Citation Nr: 1815715	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-58 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Sepanik, Attorney


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that assigned an initial 70 percent rating for PTSD, effective January 21, 2010.  An October 2017 rating decision established entitlement to individual unemployability (TDIU), also effective January 21, 2010, as part of the claim for an increased rating for PTSD.  Therefore, the claim for TDIU is no longer before the Board.


FINDING OF FACT

Since January 21, 2010, the Veteran's service-connected PTSD continues to be manifested by symptoms that more closely approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied the duties to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

The RO provided the Veteran notice with respect to the claim.  When service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby making 38 U.S.C. § 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service medical records and other pertinent records, including private medical records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The claims file contains the Veteran's service medical records, service personnel records, private medical records, and VA medical records.  The Board finds that the duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c) (2017).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the VA examinations provided are adequate.

All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2017).  The Veteran has been provided the opportunity to present evidence and argument in support of the claim.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Disability ratings are determined by applying the criteria set forth in VA Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012).  Ratings of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2017).  If a question arises as to which of two ratings apply, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, is expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  38 C.F.R. § 4.130 (2017), General Rating Formula for Mental Disorders.

A 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood.  Symptoms include: suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).

Because of the symptom-driven nature of the General Rating Formula, a Veteran may qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The symptomatology is the fact-finder's primary focus when deciding entitlement to each disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the regulations for rating mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after the amendment date, DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Under the new regulations, the Board considers the assigned GAF score in light of the actual symptoms of the disorder, which provide the primary basis for the rating assigned, as GAF scores are not, in and of themselves, the dispositive element in rating a disability.  38 C.F.R. § 4.126(a) (2017).

Reasonable doubt will be resolved in favor of the Veteran when there is an approximate balance of positive and negative evidence.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his PTSD, which was service-connected effective January 21, 2010, is more severe than the 70 percent rating initially assigned, and that the symptoms more closely approximate a 100 percent rating.  The Board finds that a review of VA medical records, psychiatric examinations, and the Veteran's personal account of his symptoms does not meet the criteria for a 100 percent rating.

The Veteran's VA medical records from 2010 show diagnoses of PTSD and major depressive disorder with alcohol and cocaine dependence in sustained full remission.  Where it is not possible to distinguish the effects of a nonservice-connected disability from those of a service-connected disability, all symptoms will be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, there is no indication that it is possible to distinguish any symptoms of any other diagnoses from the symptoms from PTSD.  Accordingly, the Board has considered all of the pertinent symptoms described in the medical records in rating the Veteran's service-connected PTSD.

In an October 2012 VA examination, which included a review of the record, the examiner found that the Veteran had moderate to severe symptoms of PTSD that included difficulty in adapting to work, to a work-like setting, and to stressful circumstances.  The examiner found the Veteran had impaired impulse control and the inability to establish and maintain effective relationships.  The Veteran also had near continuous depression affecting the ability to function independently, appropriately and effectively, anxiety, chronic sleep impairment, impaired judgment, and mild memory loss.  The Veteran had a GAF score of 55.  A GAF score range of 51 to 60 indicates moderate symptoms, or any moderate difficulty in social, occupational, or school functioning.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood and that the severity of the symptoms more closely approximated the criteria for a 70 percent disability rating.

The most recent VA examination in September 2017, shows the Veteran's symptoms to be largely unchanged.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran continued to report a full range of PTSD symptoms including recurrent intrusive memories of events, recurrent war-related nightmares that occur approximately twice a month.  However, the frequency of the nightmares had decreased with the use of psychotropic medication.  The Veteran reported still feeling unpleasantly surprised when he encountered reminders of war, such as the odor of burning rubber.  The Veteran also reported some forgetfulness of in-service traumatic events.  He continued to have difficulty trusting people and persistent self-blame about surviving the war while others died.  

Although the Veteran reported continued social isolation, irritability, and verbal outbursts, he also reported that he was singing in a church choir and with a local university-affiliated classical group.  While still unemployed, he was doing volunteer work two days a week for an organization that benefitted inner city children.  He reported excessive watchfulness in public and had a strong startle response, especially if suddenly awakened.  However, he was able to avoided thinking about in-service traumatic events by going for walks.  He had difficulty remembering names and had to write things down he needed to remember.  The onset of sleep was often delayed for an hour or more.  He reported that he had begun having panic attacks and there had been a sharp increase in anxiety.  However, the examiner opined that those symptoms could be due to a recent change in medication.  The Veteran also reported symptoms of major depression.  There was no evidence of psychomotor agitation or retardation, or excessive fatigue.  The Veteran denied homicidal ideations and showed no symptoms of psychosis.  There also were no arrests or violence since the last examination.

The treatment records do not show that the Veteran's symptoms are any worse than documented in the VA examinations.

The Board finds that the manifestations and symptoms described above do not amount to total occupational and social impairment to warrant a 100 percent rating and more closely approximate the 70 percent rating initially assigned, which is warranted for a psychiatric disability causing deficiencies in most areas such as relationships, social interactions, work, judgment, and mood.

Although the Veteran believes his PTSD is manifested by some symptoms contemplated under the 100 percent rating criteria, when his disability picture is viewed as a whole, the Board finds that the Veteran's constellation of symptomatology is better approximated by those criteria outlined under the 70 percent rating.  For example, while the Veteran shows some memory loss with regard to the in-service traumatic events.  However, there is no evidence of severe memory loss as to his own relatives, occupations, or own name.  Additionally, throughout the record, there was consistently no indication of suicidal or homicidal plans, although he had some suicidal ideations.  Furthermore, VA medical records throughout the appeals period did not record the Veteran reporting any hallucinations or delusions, or any grossly inappropriate behavior.

Most importantly, the Veteran continued to participate in social activities, such as singing in groups and volunteering with a children's organization.  That evidence shows that he was not totally socially impaired, as is required for the assignment of a 100 percent rating.

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has not met the criteria for a 100 percent rating pursuant to the General Rating Formula for Mental Disorders as total occupational and social impairment due to PTSD is not shown.


Accordingly, as a preponderance of the evidence is against the claim for an increased initial rating in excess of 70 percent for PTSD, the claim must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


